                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION - DETROIT

  IN THE MATTER OF:                                                CHAPTER 13
                                                                   CASE NO.: 19-53846
  CHERYL Y. PIERCE, Debtor(s).                                     JUDGE: THOMAS J. TUCKER
  _______________________________________/

                                      ORDER DISMISSING CHAPTER 13 CASE

    This matter having come on for hearing before the Court with due notice having been provided, the Court finds it
appropriate to enter this Order based upon one of the following paragraphs so indicated:

            A motion to dismiss case brought by the Chapter 13 Trustee, pursuant to 11 U. S. C. §1307(c).
            A request for the voluntary dismissal of the case, made by debtor (s) on the record or by written request filed
            with the Court.
            An oral motion to dismiss by the Chapter 13 Trustee and not opposed by the debtors who were present
            personally or by counsel.
            Upon the denial of confirmation of the debtor(s) Chapter 13 Plan by the Court and denial of further time by the
            Court to propose another Plan, the reasons having been stated on the record.
            For failure to _______ pursuant to a Hearing on the Court’s Order to Show Cause regarding same.
            For failure to comply with the terms and conditions set forth in the Order Adjourning Section
            341 Meeting of Creditors and Confirmation Hearing entered on Friday, December 20, 2019 for
            the debtor(s) failure to provide proof to the Trustee that the State of Michigan tax return(s) for
            the Year(s) 2015, 2016, 2017, 2018 were filed and/or submitted to the proper taxing authority for
            the State of Michigan on or before Tuesday, January 21, 2020.

            For failure to comply with the terms and conditions set forth in the Order Adjourning Section
            341 Meeting of Creditors and Confirmation hearing entered on Friday, December 20, 2019 for
            the debtor(s) failure to provide proof to the Trustee that the Federal Tax Return(s) for the
            Year(s) 2014, 2015, 2016, 2017, 2018 were filed and/or submitted to the Internal Revenue Service
            on/or before Tuesday, January 21, 2020.

               IT IS HEREBY ORDERED that the within case is dismissed and the automatic stays issued pursuant to 11
U. S. C. §§ 362 and 1301 are hereby terminated;

                  IT IS FURTHER ORDERED that the Clerk’s Office shall immediately provide notice of the entry of this
Order to all interested parties and the attorney for the debtor(s), if any.

                 IT IS FURTHER ORDERED that TAMMY L. TERRY, TRUSTEE, is discharged as Trustee and the
Trustee of her surety are released from any and all liability on account of the within proceedings;

         IT IS FURTHER ORDERED that the debtor(s) attorney shall be awarded the total sum of FEE APP as
compensation. The Trustee shall pay this sum, less any amount paid previously, after payment of Clerk’s and Trustee’s fees,
to the extent funds are available.




Signed on January 31, 2020




             19-53846-tjt      Doc 24     Filed 02/03/20      Entered 02/03/20 08:05:38           Page 1 of 1
